                                                                          EXHIBIT 6 - 1

Case 15-15924-MLB   Doc 70-6   Filed 11/29/20   Ent. 11/29/20 18:36:39   Pg. 1 of 3
                                                                          EXHIBIT 6 - 2

Case 15-15924-MLB   Doc 70-6   Filed 11/29/20   Ent. 11/29/20 18:36:39   Pg. 2 of 3
                                                                          EXHIBIT 6 - 3

Case 15-15924-MLB   Doc 70-6   Filed 11/29/20   Ent. 11/29/20 18:36:39   Pg. 3 of 3
